          Case 2:19-cv-05400-GEKP Document 7 Filed 04/02/20 Page 1 of 9




IN THE UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT
                       OF PENNSYLVANIA

__________________________

JAAFAR TSOULI-MOUFID              :

Plaintiff,                        :

                                  :

vs.                               :     Civil Action No.: 2:19-cv-5400-GEKP

CREDIT CONTROL, LLC               :

Defendant                         :

                                  :
___________________________


      Plaintiff’s Motion for Dismissal with Prejudice Pursuant to Fed. R. Civ. P.
                                        41(a)(2)

        Pursuant to Rule 41(a)(2) of the Federal Rules of Civil Procedure, Plaintiff

hereby movies to dismiss his Complaint with Prejudice.


        Plaintiff will rely on the accompanying memorandum of law. For the

reasons appearing therein Plaintiff’s Motion should be granted. The text of a

proposed order is attached.


Dated: April 2, 2020                           Respectfully submitted,

                                               DAVIS CONSUMER LAW FIRM

                                           By: Fred Davis, Ed of PA ID #4961
                                              Attorney for Plaintiff, JAAFAR TSOULI-
                                              MOUFID
                                              2300 Computer Rd.-Ste G39
                                              Willow Grove, PA 19090
                                              Tel – 1-855-432-8475/Facsimile-1-855-
                                              435-9294
                                              Email: fdavis@usacreditlawyer.com


                                           1
         Case 2:19-cv-05400-GEKP Document 7 Filed 04/02/20 Page 2 of 9




IN THE UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT
                       OF PENNSYLVANIA

__________________________

JAAFAR TSOULI-MOUFID          :

Plaintiff,                    :

                              :

vs.                           :     Civil Action No.: 2:19-cv-5400-GEKP

CREDIT CONTROL, LLC           :

Defendant                     :

                              :
___________________________


Plaintiff’s Memorandum of Law in Support Motion for Dismissal with Prejudice
                     Pursuant to Fed. R. Civ. P. 41(a)(2)




Dated: April 2, 2020                       Respectfully submitted,

                                           DAVIS CONSUMER LAW FIRM

                                       By: Fred Davis, Ed of PA ID #4961
                                          Attorney for Plaintiff, JAAFAR TSOULI-
                                          MOUFID
                                          2300 Computer Rd.-Ste G39
                                          Willow Grove, PA 19090
                                          Tel – 1-855-432-8475/Facsimile-1-855-
                                          435-9294
                                          Email: fdavis@usacreditlawyer.com




                                       2
      Case 2:19-cv-05400-GEKP Document 7 Filed 04/02/20 Page 3 of 9




                            Table of Contents


                                                  Page(s)


Table of Authorities……………………………………                   4


Background……………………………………………..                       5-6


Memorandum of Points and Authorities…………..          7-9




                                    3
        Case 2:19-cv-05400-GEKP Document 7 Filed 04/02/20 Page 4 of 9




                             Table of Authorities


Caselaw:                                                          Page(s):

Landon v. 7 Hunt, 977 F.2d 829, 832–33 (3d Cir. 1992)…………               7



Lawlor v. Nat’l Screen Serv. Corp., 349 U.S. 322, 327 (1955)…           7


Watson v. Clark, 716 F. Supp. 1354, 1355 (D. Nev. 1989)
aff’d, 909 F.2d 1490 (9th Cir. 1990)…………………………………                       8


Westlands Water District v. United States, 100 F.3d 94, 96
(9th Cir. 1996)…………………………………………………………….                                 8

Smith v. Lenches, 263 F.3d 972, 976 (9th Cir. 2001)……………                8



Rules of Court:

Fed R.Civ. P. 41(a)(2)……………………………………………………..                            7,8



Treatises:

Charles A. Wright & Arthur R. Miller, Federal Practice and Procedure § 2367

(1995)………………………………………………………………………..                                     8




                                      4
             Case 2:19-cv-05400-GEKP Document 7 Filed 04/02/20 Page 5 of 9




           Background1:

           On October 15, 2019, Plaintiff filed the instant Complaint in the Chester

County Court of Common Pleas. The suit alleged violations of the Fair Debt

Collections practices Act and the Pennsylvania Consumer Protection and

Unfair Trade Practices Law. On November 14, 09, Defendant removed the case

to the Eastern District, and on November 22, 2019 filed its Answer and

Disclosure Statement Form. On December 2, 2019 the Court issued a

Scheduling Order. On December 4, 2019, Plaintiff served discovery requests

upon counsel for Defendant, and on December 5, 2019 Defendant served a

notice of deposition on counsel for Plaintiff (for December 20, 2019). On

January 2, 2020, Defendant requested and Plaintiff agreed to additional time to

complete its discovery responses. On January 10, 2020 Defendant again

requested more time to complete its discovery responses, to which Plaintiff

agreed. On January 13, 2020, having not yet received Defendant’s discovery

responses, counsel for Plaintiff inquired into the status, and asked informed

counsel for Defendant that voluntary dismissal with prejudice was available

but Plaintiff needed the discovery responses to make an informed decision. On

December 14, 2020, Defendant relayed its discovery response via email.

           Counsel for Plaintiff reviewed the responses and noted they lacked a

validation request, which Defendant subsequently forwarded. Counsel for

Plaintiff further noted that Defendant’s discovery responses were replete with

objections and opaquely coded documents. While the responses did reveal


1
    The discussions surrounding these events can be found in Exhibit “A”.

                                                           5
        Case 2:19-cv-05400-GEKP Document 7 Filed 04/02/20 Page 6 of 9




voluminous phone calls, Plaintiff sought to avoid protracted discovery motion

practice, and on January 15, 2020 offered to stipulate to dismissal with

prejudice. Defendant refused, and insisted that Plaintiff file a motion.

Defendant has not filed any motions or served any paper discovery. The

current date for arbitration is April 15, 2020.

      This motion is based on this Motion and the attached Memorandum of

Points and Authorities.

Dated: April 2, 2020                         Respectfully submitted,

                                             DAVIS CONSUMER LAW FIRM

                                         By: Fred Davis, Ed of PA ID #4961
                                            Attorney for Plaintiff, JAAFAR TSOULI-
                                            MOUFID
                                            2300 Computer Rd.-Ste G39
                                            Willow Grove, PA 19090
                                            Tel – 1-855-432-8475/Facsimile-1-855-
                                            435-9294
                                            Email: fdavis@usacreditlawyer.com




                                         6
          Case 2:19-cv-05400-GEKP Document 7 Filed 04/02/20 Page 7 of 9




                MEMORANDUM OF POINTS AND AUTHORITIES

      A dismissal with prejudice “operates as an adjudication on the merits,”

so it ordinarily precludes future claims. Landon v. 7 Hunt, 977 F.2d 829, 832–

33 (3d Cir. 1992); accord Lawlor v. Nat’l Screen Serv. Corp., 349 U.S. 322, 327

(1955).


      Rule 41(a)(2) of the Federal Rules of Civil Procedure provides, in part:

      [A]n action shall not be dismissed at the plaintiff’s instance save upon
      order of the court and upon such terms and conditions as the court
      deems proper. . . . Unless otherwise specified in the order, a dismissal
      under this paragraph is without prejudice.


Fed. R. Civ. P. 41(a)(2).

      A district court in this circuit should generally grant a Rule 41(a)(2)

dismissal in the absence of plain legal prejudice to defendant. Barron v.

Caterpillar, Inc., No. CIV. A. 95-5149, 1996 WL 460086, at *1 (E.D. Pa. Aug. 7,

1996) (citations omitted). In assessing whether “legal prejudice exists, the court

must weigh the relevant equities and do justice between the parties in each

case.” Id. at *2 (citation omitted). “Courts generally consider any excessive and

duplicative expense of a second litigation; the effort and expense incurred by a

defendant in preparing for trial; the extent to which the pending litigation has

progressed; and the claimant’s diligence in moving to dismiss.” Id. (citation

omitted).

      If the plaintiff moves under Rule 41(a)(2) for voluntary dismissal,
      specifically requesting dismissal with prejudice, it has been held that the
      district court must grant that request. On the other hand, if the plaintiff
      either moves for dismissal without prejudice or fails to specify whether
      the request is for dismissal with or without prejudice, the matter is left to

                                         7
          Case 2:19-cv-05400-GEKP Document 7 Filed 04/02/20 Page 8 of 9




      the discretion of the court. The court may grant dismissal without
      prejudice or may require that the dismissal be with prejudice.


Charles A. Wright & Arthur R. Miller, Federal Practice and Procedure § 2367

(1995).

      The law is clear that, in the 41(a)(2) construct, a plaintiff’s request for

dismissal should be “liberally granted” so long as the defendant will not be

legally prejudiced. Watson v. Clark, 716 F. Supp. 1354, 1355 (D. Nev. 1989)

aff’d, 909 F.2d 1490 (9th Cir. 1990); see also Westlands Water District v.

United States, 100 F.3d 94, 96 (9th Cir. 1996) (“Westlands”). Legal prejudice

does not arise merely because a dispute is left unresolved, from the threat of

future lawsuits, or from a “missed opportunity for a legal ruling on the merits.”

Watson, 716 F. Supp. at 1355; Smith v. Lenches, 263 F.3d 972, 976 (9th Cir.

2001).


      In the instant matter, nothing militates against grating Plaintiff’s motion.

While Defendant’s refusal to stipulate to dismissal with prejudice and

subsequent submission of its arbitration exhibits is somewhat peculiar, this

does not mean that Defendant has suffered or will suffer any prejudice. In fact,

the opposite is true, and this motion would not even be necessary had

Defendant simply agreed months ago to dismiss the matter with prejudice.

      Given the unremarkable procedural posture of this case, the fact that

Plaintiff took all steps necessary to contain costs and aide judicial economy,

this motion should be granted. Plaintiff candidly submits also that given the

comparatively low value of this case and the current state of affairs within our

                                         8
          Case 2:19-cv-05400-GEKP Document 7 Filed 04/02/20 Page 9 of 9




region and throughout the world, there is no need for further litigation in this

matter.


Dated: April 2, 2020                        Respectfully submitted,

                                            DAVIS CONSUMER LAW FIRM



                                         By: Fred Davis, Ed of PA ID #4961
                                            Attorney for Plaintiff, JAAFAR TSOULI-
                                            MOUFID
                                            2300 Computer Rd.-Ste G39
                                            Willow Grove, PA 19090
                                            Tel – 1-855-432-8475/Facsimile-1-855-
                                            435-9294
                                            Email: fdavis@usacreditlawyer.com




                                        9
